DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-22 in the reply filed on 7/26/2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
item 130 “pump” in figure 1 
item 305 in figure 3  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 61, the step “packaging the cannabis material 205” is mislabeled. Figure 3 recites said step as item “305”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors, such as those stated above. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 11 the limitation “gaseous/aerosolized” renders the claim indefinite since it is unclear exactly which feature(s) are encompassed by the limitation. It is unclear if the “/” is intended to mean “and”, “or”, or “and/or”. Additionally, it is unclear if the terms themselves are intended to have different properties, e.g. “gaseous” includes compounds present exclusively in gas form, whereas “aerosolized” can include compounds present as liquid droplets suspended in a carrier gas. The rejection can be overcome by replacing “/” with “and”, “or”, or “and/or”. Alternatively, one term can be removed along with the “/”.
Regarding claim 2, in line 2 the limitation “a second predetermined, sub-atmospheric pressure” renders the claim indefinite since claim 1 already recites the second evacuation is performed to a “a second…pressure”. It is unclear if “a second…” pressure recited in claim 2 is the same or different from that recited in claim 1. The rejection can be overcome by amending “a second” to instead recite “the second” to have correct antecedent basis, or to replace “second” with “third” in claim 2.
Claims 3-22 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmasso et al. (US 5,460,845) [Bier (US 4,642,165) is incorporated by reference therein] in view of Blaha (US 2005/0008745 A1) and Yuan et al. (US 6,066,348).
Regarding claim 1, Dalmasso et al. teaches a method and apparatus for decontaminating the surface of food products including organic plant material such as seeds, grains, nuts, spices and fruits (figure 1; abstract), comprising heating (dehumidification) a vacuum chamber 15 to a first predetermined temperature (column 2 lines 49-50); providing the organic plant material 11 within the vacuum chamber (column 4 lines 1-2), a vaporizer 12 in fluid communication with the vacuum chamber (column 4 lines 5-8); a first evacuation of the vacuum chamber to a first predetermined, sub-atmospheric pressure (column 2 line 55); injecting a liquid reagent into the vaporizer such that the liquid reagent transforms into a gaseous/aerosolized reagent and introducing the gaseous/aerosolized reagent into the vacuum chamber (column 2 lines 38-45); waiting a predetermined duration so as to achieve a sterilization of the organic plant material; performing a first introduction of fresh air, i.e. venting of the vacuum chamber to atmospheric pressure; performing, a second evacuation of the vacuum chamber to a second predetermined, sub-atmospheric pressure so as to remove a reagent residue from the organic plant material; and performing a second venting of the vacuum chamber to atmospheric pressure (column 2 lines 56-60 and 66 to column 3 line 3).
Dalmasso et al. does not explicitly recite performing the evacuations via vacuum pump, but teaches multiple cycles of a vacuum environment and an apparatus for performing said operation (figure 1; column 2 lines 54-57; claim 1), 
Blaha teaches a process for sterilizing products (abstract), including vegetables (paragraph 9), where the process includes gas-tight sterilization chamber 7 connected to vacuum pump (paragraph 17), where the vacuum pump draws the atmosphere from chamber 7 to form a “deep vacuum” for ensuring rapid and complete contact of the steam with every part of the surface of the product, and where maintaining a desired vacuum pressure for a desired time period facilitates “gentle, high grade sterilization…without diminishing the nutritional and/or sensory properties (paragraph 18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Dalmasso to include a vacuum pump since the reference already teaches multiple cycles of “deep vacuum”, where the prior art acknowledges vacuum pumps are used for such operations, and therefore as a matter of manufacturing preference for the particular device for generating a vacuum, and for the same advantages taught by Blaha, i.e. rapid and complete contact of the treatment composition with the product, and to ensure sterilization without diminishing desired properties of the food.
Dalmasso et al. does not teach the organic plant material having a moisture content of from about 1% to about 40%.
Yuan et al. teaches a method for disinfecting a foodstuff from pathogenic microorganisms using a gaseous mixture (abstract; column 2 lines 50-53), where the food can include organic plant material such as vegetables, fruit, pasta, breads and cereals having a moisture content below about 15% by weight, as well as intermediate-moisture free foods having a moisture content ranging from 15-55% by weight (column 2 lines 56-58 and 61-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Dalmasso et al. to treat an organic plant material having the claimed moisture content since the reference already teaches the treated material can include dried and dehydrated foods and fruits (column 1 lines 16-18),  since the prior art acknowledges that such substances can be treated by application of a gaseous sanitizing substance, since there is no evidence of record that the claimed moisture content is critical, and therefore as a matter of manufacturing preference for the particular material treated, and since the claimed moisture values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired level of microorganism inactivation and prolonged shelf life as suggested by Yuan et al.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Dalmasso et al. teaches a vaporizer 12 but does not explicitly disclose heating the vaporizer to a second predetermined temperature.
Bier (incorporated by reference into Dalmasso et al. column 2 lines 21-23) teaches a method of vaporizing a hydrogen peroxide solution for injection into a vacuum chamber (abstract) comprising heating surface 40 of vaporization chamber 30 to 90-130oC (column 3 lines 19-20 and 29-32) and metering the solution into the chamber for vaporization (column 3 lines 33-37). Thus, the vaporizer of Dalmasso et al. is construed to be heated to a second predetermined temperature.
Regarding claim 2, Dalmasso et al. teaches each cycle of vapor exposure is followed by deep vacuum evacuation of the chamber to remove residual hydrogen peroxide vapor followed by introduction of fresh air (column 2 lines 57-60).
Regarding claims 3-11 and 13, Dalmasso et al. teaches ridding the food products of undesirable organisms according to federal guidelines to enhance shelf life and processing attributes (column 1 lines 33-39), where the process is directed to decontaminating foods of bacteria, mold or yeast (column 1 lines 40-42), adjusting parameters to affect treatment (column 2 line 51 to column 3 line 3), and various levels of microorganism reduction (columns 5-7 examples 3-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Dalmasso et al. to have the claimed bioburden reduction since the prior art acknowledges a desire to eliminate undesirable microorganisms and a method for doing so, where a number of parameters can be adjusted to affect the level of reduction, where sterilization is understood in the art to eliminate essentially all pathogenic microorganisms and spores, and therefore since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as safety for consumption, shelf stability, flavor, aroma, texture, processing ability, and visual appeal.
Regarding claims 14-22, Dalmasso et al. teaches reducing the level of undesirable microorganisms as stated for claims 3-11 and 13 above. This process necessarily requires a reduction in colony forming units. Therefore, the claimed values would have been similarly obvious for the same reasons stated for claims 3-11 and 13 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dalmasso et al. (US 5,460,845) in view of Blaha (US 2005/0008745 A1) and Yuan et al. (US 6,066,348) as applied to claims 1-11 and 13-22 above, and further in view of Ferrell et al. (US 2016/0015038 A1).
Regarding claim 12, Dalmasso et al. teaches the food product is exposed to water vapor along with the hydrogen peroxide vapor under vacuum (claim 1 step b). Exposure to water vapor is construed to be a form of hydrating as Applicant’s specification does not specifically define the term and since this appears to be the same “hydrating” process described in the specification (paragraph 23).
Dalmasso et al. does not teach also hydrating either before or after sterilization.
Ferrell et al. teaches a method for treating a plant food product for decreasing bacterial viability (abstract), where the method includes rinsing stations 710 and 718 before and after the sterilization treatment station 714, the pre-rinse station 710 removing dirt and contaminants (figure 7; paragraph 44). It is noted the rinse can be performed with water, such as water spray 720. Rinsing with water is similarly construed to hydrate the material.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Dalmasso et al. to include a washing/hydrating step before or after treatment in order to similarly remove undesired substances such as dirt and contaminants from the product before sterilization, and to ensure all of the treatment substance, dirt, and/or contaminants are fully removed after sterilization and prior to final processing for consumer safety.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792